Exhibit 10.2
Supplemental Loan Agreement


This agreement is entered into by and between the following parties as of
October 15, 2013 in Beijing, China.


Party A: Hebei Zhongding Real Estate Development Co., Ltd.
Party B: Huaxia Huifeng Ventures Capital Management (Beijing) Co., Ltd.


Article 1.  
Loan Amount

Both parties agree that, for the purpose of supporting Party B’s development,
Party A provides a RMB 170,000,000 loan (the “Loan”) to Party B for the
investment of Jiangsu Huaxia Huifeng Telecom Industry Park Development Co., Ltd.
(“Hui Feng Park”) and its subsidiaries.


Article 2.  
Term

Both parties agree that the term of the Loan shall be from October 15, 2013 to
the date October 14, 2014.


Article 3.  
Interest

Both parties agree that the Loan shall bare an interest rate 18%.


Article 4.  
Governing Law and Resolution of Dispute

This agreement shall be governed by PRC law. Any disputes under this agreement
shall be settled at first through friendly consultation between the parties
hereto. In case no settlement can be reached through consultation, each party
shall have the right to submit such disputes to the people’s court at the place
where the plaintiff is domiciled.


Article 5.  
Effectiveness

This agreement shall become effective upon the execution by both parties. This
agreement shall be executed in duplicate; each parties shall hold one original.




Creditor:
Hebei Zhongding Real Estate Development Co., Ltd.
(Seal)
Authorized Representative or Legal Representative
(Signature)


Borrower:
Huaxia Huifeng Ventures Capital Management (Beijing) Co., Ltd.
(Seal)
Authorized Representative or Legal Representative
(Signature)

